Citation Nr: 0929610	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-38 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Tomah, Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred on December 11, 2006.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision of the Health 
Administrative Service (HAS) of the VAMC in Tomah, Wisconsin, 
which denied a claim for payment or reimbursement for 
unauthorized medical expenses incurred on December 11, 2006 
at Memorial Health Center (MHC).


FINDINGS OF FACT

1. To the extent that VA facilities were not feasibly 
available at the time of the Veteran's emergency room 
treatment at Memorial Health Center on December 11, 2006, an 
attempt to use them beforehand, when they were feasibly 
available, would have been considered reasonable by a prudent 
layperson, given that the symptoms had been present for at 
least several days.

2. The unauthorized medical services rendered at Memorial 
Health Center on December 11, 2006 did not involve 
circumstances in which a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention for the initial evaluation and treatment would have 
been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services incurred at Memorial Health Center on 
December 11, 2006 have not been met.  38 U.S.C.A. § 1725 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 17.1000-17.1003 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The Veteran was not provided 
any VCAA notification in this case.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but, rather, in Chapter 17, 
indicating that the VCAA does not apply. 

Nevertheless, in February 2007, the Veteran was sent a letter 
explaining the requirements for payment of unauthorized 
medical expenses under the Millennium Health Care and 
Benefits Act, Public Law 106-117.  He was informed of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  He was also told that evidence needed to 
substantiate his claim for denial of payment of the bill from 
Memorial Health Center on December 11, 2006 would be evidence 
tending to show that this was a life threatening emergency 
that would have prevented the use of VA facilities.  Although 
not provided prior to the initial decision, the notice was 
provided before the October 2007 statement of the case was 
furnished.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The Veteran 
has had a meaningful opportunity to participate effectively 
in the processing of his claim.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, all records pertaining to the hospital visit at 
issue are of record, and there is no reasonable possibility 
that any additional notice or assistance would aid the 
appellant in substantiating the claim.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).   



II. Reimbursement

The Veteran seeks payment or reimbursement for the cost of 
medical services rendered on December 11, 2006 at Memorial 
Health Center.  

The Veteran does not have any adjudicated service-connected 
disabilities, nor was authorization for the hospital visit 
obtained in advance; accordingly, the claim was considered 
under the Millennium Health Care and Benefits Act, Public Law 
106-117, which provides for the reimbursement of non-VA 
emergency treatment for which the veteran is personally 
liable in certain circumstances, regardless of service-
connected status, if specified criteria are met.  38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  To be eligible for 
reimbursement under this law, all of the following conditions 
must be met:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

(c) A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized).  

(e) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider 
of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability. 

38 C.F.R. § 17.1002 (2008).

Since all criteria must be met, the claim must be denied if 
there is a failure to satisfy any single criterion.  

Records from Memorial Health Center show that on December 11, 
2006, the Veteran was seen in the Emergency Department at 
5:42 p.m.  His mode of admission was by walking.  The initial 
assessment of his condition was "Fair."  The Veteran 
complained of right upper quadrant abdominal pain and nausea 
as of four days ago, loss of appetite, vomiting (once that 
morning), and burning with urination throughout the entire 
urinary tract and testicles.  He described the pain across 
the upper abdomen/chest as a 5 or higher.  Triage placed him 
in the "Urgent" category, and not the "Emergent" or "Non-
urgent" categories.  The initial clinical assessment was 
epigastric abdominal pain.  X-rays of the supine and upright 
abdomen revealed a few small bowel air-fluid levels present 
but no findings suggesting bowel obstruction or free 
intraperitoneal air.  An abdominal ultrasound showed a normal 
gallbladder with no gallstones, no acute intra-abdominal 
abnormalities, and a pancreas obscured by overlying bowel 
gas.  The Veteran was subsequently diagnosed with gastritis 
and prescribed Prevacid and Hydrocodone/Acetaminophen.

Accompanying the Veteran's claim was a statement that 
purportedly certified that the claim met "all of the 
conditions for payment by VA for emergency medical services 
under 38 C.F.R. § 17.1002 and 17.1003."  The form was signed 
by Sandy Schreiner on behalf of INC Memorial Health Center.

The VAMC HAS denied the claim for payment or reimbursement of 
unauthorized medical expenses on the bases that the care and 
services were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and that VA facilities were feasibly available to 
provide the care.  Reconsideration was reviewed by the Chief 
of Staff in April 2007, and the denial was upheld.  

The Veteran asserts that the severity of his symptoms when he 
reported to the emergency room at MHC were such that he could 
not function.  Specifically, the Veteran contends that he had 
been in discomfort for several hours and then, in a very 
short period of time, the pain became much more intense.  The 
Veteran explains that he called the VAMC in Tomah and was 
advised to seek medical attention immediately.  Thereafter, 
his neighbor drove him to MHC because he was in too much pain 
to drive himself.  

The MHC Emergency Department records show that the Veteran 
reported that his symptoms of abdominal pain and nausea had 
been persistent since four days ago but had gotten worse that 
day.  It was noted that the Veteran had not been seen by a 
doctor recently.  A medical review determined that VA 
facilities were feasibly available.  Although the VAMC in 
Tomah is nearly 115 miles from the Veteran's residence, the 
Board notes that the Veteran's symptoms had been ongoing for 
at least several days.  In addition, the hospital records 
show that the Veteran vomited the morning of December 11, 
2006, which indicates that his symptoms had already worsened 
by that morning.  There is no evidence indicating that VA 
facilities were not feasibly available during the time the 
Veteran's symptoms persisted, or that the Veteran even 
contemplated going to a VA facility earlier in the day on 
December 11, 2006.  On the contrary, medical services were 
available at the Tomah VAMC, as well as several other VA 
facilities within 60 miles of the Veteran's residence, namely 
the Wausau Clinic, Loyal Clinic and Rhinelander Clinic.  To 
the extent that these VA facilities were not feasibly 
available at the time the Veteran finally decided to seek 
medical attention for his symptoms, the Board finds that an 
attempt to use one of the facilities beforehand would not 
have been considered unreasonable by a prudent layperson.  

Notwithstanding the foregoing, the Board also finds that the 
"prudent person" standard for an emergency has not been met 
here.  The Board is mindful of the Veteran's contentions that 
he believed that he was experiencing a medical emergency, and 
that the intensity of his pain caused him to be afraid for 
his life.  However, the evidence indicates that the Veteran's 
neighbor drove him to the hospital.  Upon admission to the 
MHC Emergency Department, the Veteran was placed in the 
triage category of "Urgent," as opposed to "Emergent."  The 
Veteran's condition was assessed as "Fair," as opposed to 
"Poor" or "Critical."  The evidence shows that while the 
Veteran was uncomfortable, his vital signs were stable.  
Similarly, the VA physician who reviewed the claim concluded 
that a prudent lay person would not have reasonably expected 
that delay in seeking immediate medical attention for the 
condition would have been hazardous to life or health.

This medical evidence outweighs the statement by Sandy 
Schreiner of MHC who stated that the claim met "all of the 
conditions for payment by VA for emergency medical services 
under 38 C.F.R. § 17.1002 and 17.1003."  In particular, the 
medical classification at the time he was initially seen as 
"Urgent" and the assessment of his condition as "Fair" are 
particularly probative.  The Veteran's own testimony that he 
felt it was an emergency is also outweighed by this evidence.  
In this regard, the standard is not a solely subjective 
standard, but a more objective, "prudent person" standard.  
Neither the Board nor the Veteran possesses the necessary 
medical expertise to challenge the results of the medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

In this case, the evidence establishes that the Veteran's 
abdominal symptoms, while undoubtedly uncomfortable, were not 
of the type that a prudent person would have considered a 
life-threatening situation.  Furthermore, as discussed above, 
the evidence establishes that VA facilities were feasibly 
available beforehand and that it was not unreasonable to seek 
medical attention for the symptoms sooner.  While 
sympathizing with the Veteran's situation, the Board is 
unable to provide a legal remedy.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Payment or reimbursement for unauthorized private medical 
expenses incurred on December 11, 2006 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


